 



Exhibit 10.6
AGREEMENT
     This Agreement is entered into by and between Lloyd R. Sorenson
(“Executive”), a resident of the state of Texas, and Vought Aircraft Industries,
Inc., a Delaware corporation with its principal place of business in Dallas,
Texas (“Vought” or the “Company”).
     Executive and Vought (the “parties”) have previously entered into an
agreement, dated December 6, 2004 (the “Severance Agreement”) which provided for
the payment of certain severance benefits to Mr. Sorenson in the event that his
employment was terminated as the result of a “Qualifying Termination” (as
defined therein) occurring on or before December 31, 2005.
     By their signatures below, the parties agree that the terms of the
Severance Agreement, including all conditions on the receipt of benefits
thereunder, shall extend to a “Qualifying Termination” (as defined therein)
occurring on or before December 31, 2006.

              Lloyd R. Sorenson   Vought Aircraft Industries, Inc.
 
           
/s/ Lloyd R. Sorenson
  By:   /s/ W. Bruce White, Jr.          
 
      Its:   Vice President, General Counsel and Corporate Secretary
Dated:
  March 29, 2006   Dated:   March 29, 2006

